PCIJ_AB_64_MinoritySchoolsAlbania_LNC_NA_1935-04-06_ADV_01_NA_01_EN.txt. 24

DISSENTING OPINION BY SIR CECIL HURST,
COUNT ROSTWOROWSKI AND M. NEGULESCO.

The undermentioned are unable to concur in the opinion
rendered by the Court. They can see no adequate reason for
holding that the suppression of the private schools effected in
Albania in virtue of Articles 206 and 207 of the Constitution
of 1933 is not in conformity with the Albanian Declaration of
October 2nd, 1921.

The question put to the Court is drafted in such a way that
the answer to it must depend on the interpretation to be placed
on the first paragraph of Article 5 of the Declaration, but
the interpretation is to be arrived at with due regard to the
contents of the Declaration as a whole and with due regard to
the spirit as well as the letter of Article 5, paragraph 1.

The first paragraph of Article 5 of the Declaration consists
of two sentences. The first stipulates that Albanian nationals
who belong to racial, religious or linguistic minorities are to
enjoy the same treatment and security in law and in fact as
other Albanian nationals. The second says that ‘In particular
they [i. e. the members of the minority] shall have an equal
right to maintain, manage and control at their own expense
or to establish in the future charitable, religious and social
institutions, schools and other educational establishments with
the right to use their own language and to exercise their
religion freely therein.”

The construction of the paragraph is clear and simple. The
first sentence stipulates for the treatment and the security being
the same for the members of the minority as for the other
Albanian nationals. The second provides that as regards cer-
tain specified matters the members of the minority shall have
an equal right. The two sentences are linked together by the
words ‘In particular” (notamment). These words show that the
second sentence is a particular application of the principle
enunciated in the first. If the rights of the two categories
under the first sentence are to be the same, the egual right
provided for in the second sentence must indicate equality
between the same two categories, viz. the members of the
minority and the other Albanian nationals. The second sentence
is added because the general principle laid down in the first
sentence mentions only “treatment and security in law and
in fact’—a phrase so indefinite that without further words of
precision it would be doubtful whether it covered the right to

24
A./B. 64 (MINOR. SCHOOLS IN ALBANIA).—DISS. OP. 25

establish and maintain charitable, religious and social institu-
tions and schools and other educational establishments, but the
particular application of the general principle of identity of
treatment and security remains governed by the dominating
element of equality as between the two categories.

The word ‘‘equal” implies that the right so enjoyed must be
equal in measure to the right enjoyed by somebody else. “They
shall have an equal right” means that the right to be enjoyed
by the people in question is to be equal in measure to that
enjoyed by some other group. A right which is unconditional
and independent of that enjoyed by other people cannot
with accuracy be described as an “‘equal right”. ‘Equality’
necessarily implies the existence of some extraneous criterion
by reference to which the content is to be determined.

If the text of the first paragraph of Article 5 is considered
alone, it does not seem that there could be any doubt as to
its interpretation. It is, however, laid down in the Opinion
from which the undersigned dissent that if the general pur-
pose of the minority treaties is borne in mind and also the
contents of the Albanian Declaration taken as a whole, it will
be found that the “equal right” provided for in the first para-
graph of Article 5 cannot mean a right of which the extent is
measured by that enjoyed by other Albanian nationals, and
that it must imply an unconditional right, a right of which
the members of the minority cannot be deprived.

If that interpretation of Article 5, paragraph 1, is correct,
there can be no doubt that the closing of all private schools
in Albania in virtue of Articles 206 and 207 of the Constitu-
tion of 1933 would not be consistent with the Albanian Declar-
ation of 1921.

The point at issue may shortly be described as being whether
the intention of this article in the Albanian Declaration
was to rule out discrimination as regards the maintenance and
establishment of charitable institutions and schools, etc., or
whether the intention was to grant to the minority an uncon-
ditional right to maintain and create their own charitable institu-
tions and schools.

The conclusion at which the undersigned have arrived is that
it was the former. The view adopted by the Court is that the
paragraph intended to confer an unconditional right.

As the opinion of the Court is based on the general purpose
which the minorities treaties are presumed to have had in view
and not on the text of Article 5, paragraph 1, of the Albanian
Declaration, it involves to some extent a departure from the
principles hitherto adopted by this Court in the interpretation

25
A./B. 64 (MINOR. SCHOOLS IN ALBANIA).—DISS. OP. 26:

of international instruments, that in presence of a clause which
is reasonably clear the Court is bound to apply it as it stands
without considering whether other provisions might with advan-
tage have been added to it or substituted for it, and this even
if the results following from it may in some particular hypo-
thesis seem unsatisfactory.

The conclusion reached by the Court as to the interpretation
of this phrase in paragraph 1 of Article 5 may be summarized
as follows: Equality in law and fact not merely excludes all
discrimination between the majority and the minority, but
may necessitate different treatment of the majority and the
minority so as to produce an equilibrium between their
respective situations. The institutions enumerated in this first
paragraph of Article 5 are essential to the minority if that
minority is to enjoy the same treatment as the majority.
For the same reason the preservation of a right for the minority
to maintain private schools is necessary in order to exclude a
privileged position for the majority. The phrase “equal right”
in the second sentence of paragraph r of Article 5 must therefore
be interpreted upon the basis that a right for the minority to
possess the institutions mentioned in this paragraph of Article 5
must always be recognized.

The undersigned are unable to concur in this view. Article 5
does not constitute a mere repetition of the equality before the
law which has already been prescribed by Article 4 of the
Declaration. It is intended to complete it. Article 4 pre-
scribes for all Albanian citizens equality before the law and
the enjoyment of the same civil and political rights without
distinction as to race, language or religion. The value of the
addition provided by Article 5 is that it emphasizes the prin-
ciple that the members of the minority—over and above the
theoretical equality mentioned in Article 4—are to enjoy the
same treatment and the same security in law and in fact as the
other Albanian nationals: that means that, on the one hand,
in actual practice they are to be treated in the same manner
as their fellow-nationals and, on the other hand, there is to
‘be given to them equal opportunity to give effect to their
rights and to have them respected. This provision, therefore,
is intended to reinforce the idea of equality—to exclude an
outward equality which would be no more than a platonic or
paper equality. It is intended to render the equality effective
and real. There is nothing, however, in the wording of the
provision to show that this equality in law may be disregarded
and replaced by a system of different treatments for the minority
and the majority so as to establish an equilibrium between them.

The intention of the authors of the text appears to be that
of consolidating the legal situation of the members of the

26
A./B. 64 (MINOR. SCHOOLS IN ALBANIA).—DISS. OP. 27

minority, not that of depriving it of the sound basis provided
by equality and of introducing an elusive search after a
perfect equilibrium.

Furthermore, the suppression of the private schools—even if
it may prejudice to some appreciable extent the interests
of a minority—does not oblige them to abandon an essential
part of the characteristic life of a minority. In interpreting
Article 5, the question whether the possession of particular
institutions may or may not be important to the minority
cannot constitute the decisive consideration. There is another
consideration entitled to equal weight. That is the extent to
which the monopoly of education may be of importance to the
State. The two considerations cannot be weighed one against
the other: Neither of them—in the absence of a clear stipulation
to that effect—can provide an objective standard for determining
which of them is to prevail.

International justice must proceed upon the footing of applying
treaty stipulations impartially to the rights of the State and
to the rights of the minority, and the method of doing so is
to adhere to the terms of the treaty—as representing the com-
mon will of the parties—as closely as possible.

If the interpretation of the first paragraph of Article 5 of
the Declaration adopted in the Opinion of the Court is well-
founded, there is one source of information as to the meaning
of the minorities treaties in which one would expect to find
this principle clearly enunciated. It is the letter signed by
the President of the Peace Conference in Paris in 1919, and
addressed to M. Paderewski, the leader of the Polish delegation.

It is common ground that the Albanian Declaration is one
of the series of instruments for the protection of minorities, and
that the first of these instruments was the Treaty of June 28th,
1919, between the Principal Allied and Associated Powers and
Poland.

Albania signed the Declaration of October 2nd, 1921, in order
to give effect to the Resolution adopted by the First Assembly
of the League in 1920 recommending that if the Baltic and
Caucasian States and Albania were admitted to the League they
should take steps to ensure the application of the general prin-
ciples laid down in the minorities treaties.

Albania made no objection to doing so and signed in due
course a Declaration which was prepared by the Secretariat
and accepted by the Council on October 2nd, 1027.

A comparison of the text of the Albanian Declaration with
the Polish Minority Treaty of June 28th, 1919, shows that it
follows closely the wording of the latter, just as do the other
treaties and declarations for the protection of minorities. Special

4 27
A./B. 64 (MINOR. SCHOOLS IN ALBANIA).—DISS. OP. 28

provisions applicable only to. the particular country concerned
figure in most of the treaties and declarations, but there
remains a body of stipulations which are common to the whole
number, and it is not disputed that the Albanian Declaration
conforms to the general type. Some variations of wording were
introduced, even in the first paragraph of Article 5, but it is
admitted in the Opinion of the Court that these are of second-
ary importance. They do not affect the point at issue in this
case.

Being in conformity with the general type of minority instru-
ment, words and phrases which are common both to the Declar-
ation and to other treaties must be interpreted alike in all;
otherwise the obligations of the various Powers bound by such
treaties would become divergent.

When the Principal Allied and Associated Powers called on
Poland to sign the first of the minority treaties, their purpose
was explained at length in the letter from M. Clemenceau to
which reference is made above. This letter sets out the rea-
sons which actuated the Principal Allied and Associated Powers
in their policy ; it calls attention to the various historical pre-
cedents ; it indicates the grounds on which it has been found
necessary to frame articles for the new treaty which differ to
some extent from those adopted on previous occasions, and then :
gives an explanation of the individual clauses of the treaty.

The explanations will be understood more readily if it is
remembered that in the Albanian Declaration Article I corre-
sponds to Article 1 of the Polish Treaty; Article 2 corresponds
to Article 2 of the Treaty, but contains also a special pro-
vision as to the family rights of Mohammedans ; Article 3 deals
with nationality and covers the ground of Articles 3, 4, 5 and
6 of the Treaty. Article 4 corresponds to Article 7 of the
Treaty, but contains an additional paragraph as to the intro-
duction of a suitable electoral system. Articles 5 and 6 corre-
spond to Articles 8 and g of the Treaty.

Far from supporting the interpretation which the Opinion of
the Court places upon Article 5 of the Albanian Declaration,
all that the Clemenceau letter says as to Article 8 in the Polish
Treaty is as follows:

“Articles 7 and 8 which are in accordance with precedent pro-
vide against any discrimination against those Polish citizens who
by their religion, their language or their race differ from the large
mass of the Polish population.”

Not a word is said as to its being the intention of the article
to grant an unconditional right to the minority to maintain

4* 28
A./B. 64 (MINOR. SCHOOLS IN ALBANIA).—DISS. OP. 29

institutions and schools. The object is stated to be that of
excluding discrimination, i.e. differential treatment. The letter
shows in fact that the intention of the provision was exactly
what the text implies, viz. a right for the minority equal to
that enjoyed by the majority.

The statement in the Clemenceau letter that Articles 7 and 8
of the Polish Treaty are im accordance with precedent is also
worthy of notice in view of the conclusion reached in the Opin-
ion of the Court that the institutions referred to, including
schools, are essential to the minority, and that the right for
the minority to possess them must always be recognized.

The earlier part of the Clemenceau letter stresses the fact
that the Powers, in framing the Polish Treaty, have been
giving effect to principles frequently adopted in European
history during the xixth century. No document, however,
which has been brought to the attention of the Court, has
mentioned any occasion upon which there have been imposed
upon new States, before the date of the Polish Treaty, obliga-
tions covering educational matters or conferring upon minorities
an unconditional right to maintain institutions of the char-
acter referred to in Article 5. Jf the conclusion reached
in the Opinion of the Court is well-founded as to the inter-
pretation of this Article 5, paragraph 1, it is difficult to
understand the statement in the Clemenceau letter that this
article is ‘in accordance with precedent”.

Among the papers which the Court has had before it in
the present case are the various communications which passed
between the Secretary-General of the League and the represen-
tatives of the Albanian and Greek Governments before the
signature of the Albanian Declaration in October, 1921.

As said above, what the Assembly Resolution of 1920 called
upon Albania to do if admitted to the League was to ensure
the application of the general principles laid down in the
minority treaties.

This wording was repeated in the note sent by the Secre-
tary-General of the League to the Albanian Government. The
Albanian Government in its reply of February gth, 1927,
said that it adhered entirely to the general provisions con-
cerning minorities, and proceeded to give full information as
to the situation in Albania on the subject.

In May, 1921, the Director of the Permanent Greek Secre-
tariat with the League of Nations sent a note to the Secre-
tariat of the League in which the question was raised whether
in the case of Albania it would be sufficient to apply only
the general principles laid down in the minority treaty. The
note went on to urge that in view of the peculiar conditions

29
A./B. 64 (MINOR. SCHOOLS IN ALBANIA).—DISS. OP. 30

in Albania she ought to subscribe to special provisions. It
then set out a series of suggestions for inclusion in the proposed
Declaration and described them as “outre les principes généraux
inscrits dans les trailés de minorités”. The fifth suggestion is
worded as follows:

649

5° Que tous les ressortissants albanais appartenant à des minorités
de race, de religion ou de langue jouissent du méme traitement et
de la même sécurité en droit et en fait que les autres ressortissants
albanais, et qu'ils aient le droit d'établir, d’administrer et de contrô-
ler à leurs propres frais des institutions charitables, religieuses ou
scolaires de tous degrés avec droit de se servir de leur propre
langue et d'exercer leur propre religion librement sans immixtion
des autorités, excepté dans le cas d’ordre public.”

The general similarity between this suggestion on the one
hand and the normal type of minority provision exemplified
by Article 8 of the Polish Treaty is remarkable: the difference
is that with regard to the establishment of charitable institu-
tions and schools it drops the word “‘equal’’. The result would
be to confer the right unconditionally.

The Albanian note in reply, after dealing with the general
considerations advanced in the Greek note, adds some remarks
with regard to each of the Greek suggestions. As to No. 5,
all that it says is: ‘Le traitement égal en droit et en fait existe
pour tous les citoyens albanais sans distinction de religion.”

It is stated in the Opinion of the Court that the Greek sug-
gestion was not contested by the Albanian Government. The
undersigned are unable to accept that view.

The Greek proposal was only made because Greece consid-
ered that something going beyond the provision of the
normal minority treaty was wanted. To any such stipulations
Albania had not been asked by the League to agree, nor had
she ever consented to do so. “Equal treatment” was all that
the minority treaties required, and the existence of such equal
treatment in fact in Albania her note places on record. Her
answer cannot be treated as implying the absence of objection
to the Greek proposal.

The Declaration framed by the Secretariat, adopted by the
Council and signed by Albania, restores the word ‘‘equal” and
thereby brings the provision on which the decision in this case
turns back into line with Article 8 of the Polish Treaty, the
article which is described in the Clemenceau letter as “providing
against any discrimination’.

It is said in the Opinion that there is no practical differ-
ence between the Greek suggestion and the clause inserted in
the Albanian Declaration as Article 5, paragraph 1. If that
argument is sound, it is difficult to see why Greece included

30
A./B. 64 (MINOR. SCHOOLS IN ALBANIA).—DISS. OP. 31

suggestion No. 5 among those to be inserted in the Albanian
Declaration as something additional to the general principles
of a minority treaty. Greece was herself a signatory of a
minority treaty and must have been well aware of the measure
of the obligations she had undertaken.

It remains to consider whether the text of the Albanian
Declaration, taken as a whole and-apart from such indications
as exist of the intentions of the minority treaties and declar-
ations in general, affords any support to the view that “equal
right” in Article 5 was intended to convey an unconditional
right and not to mean that the rights of the minority were to be
equal to the rights possessed by the other Albanian nationals.

The Declaration contains no preamble. That source of poten-
tial guidance in the interpretation of the instrument is there-
fore lacking. The provisions affecting the status and the rights
of individuals in Albania are to be found in Articles 2, 3, 4,
5 and 6. Article 2 guarantees protection of life and liberty
to all the inhabitants of Albania without distinction, with the
right to the free exercise of their religion. Article 3 ensures
Albanian nationality to all persons born in the territory unless
born the nationals of some other State, and to all persons
domiciled there before the war if they apply for it. It also
gives to Albanian nationals who become Greek by the transfer
of certain territory to Greece a right to opt for Albanian nation-
ality.

Article 4 prescribes that all Albanian nationals are to be
equal before the law and to enjoy the same political rights.
Differences of religion are to be of no account as regards
enjoyment of civil and political rights and admission to public
functions and to employments.

The element that is common to all these three articles is
that they set up a standard which is to be universal. That
standard is fixed for everybody, quite irrespective of whether
they belong to a minority or not. No doubt they operate so
as to protect a member of the minority, but this is due to
the fact that such member is an inhabitant of, or was born in,
the territory, or is an Albanian citizen, not because he belongs
to the minority. .

Article 5 is conceived on a different plan ; its first sentence
confers rights on the members of the minority as such. It
introduces a standard of comparison by prescribing that the
treatment or the security is to be the same as that enjoyed
by the other Albanian nationals. It ceases to prescribe a
universal rule, it legislates for the minority alone, but guaran-
tees to them the same treatment and security as is given to

31
A./B. 64 (MINOR. SCHOOLS IN ALBANIA). — DISS. OP. 32

the others. It is left to the State to determine what the
measure of that treatment and security is to be.

If the intention of the second sentence: “In particular they
[the minority] shall have an equal right....’, had been that the
right so given should be universal and unconditional, there is
no reason why the draftsman should not have dealt with the
right to establish institutions and schools in the earlier articles.
The draftsman should have dealt with the liberty to maintain
schools and other institutions on lines similar to those governing
the right to the free exercise of religion, which undoubtedly
is conferred as a universal and unconditional right. Instead
of doing so the right conferred upon the minority is an
“equal” right, and it is conferred by a sentence which—as
pointed out in the earlier part of this Dissenting Opinion—is
shown by the presence of the words “In particular” (notamment)
to be a detailed application of the general principle laid down
in the sentence which precedes it.

The examination of the text of the Declaration taken as a
whole therefore gives no confirmation to the view that it was
the intention of the first paragraph of Article 5 to confer an
unconditional right.

In the opinion of the undersigned, there are no sufficient rea-
sons for discarding the natural meaning of the words employed
in the second sentence of paragraph x of Article 5. To inter-
pret the provision as meaning that it confers an unconditional
right not merely runs counter to the natural sense of the words
but disregards the explanation of the corresponding provision
of the Polish Treaty as given in the Clemenceau letter, namely,
that it is a prohibition of discrimination. Furthermore, this
interpretation takes no sufficient account of the events leading
up to the preparation of the text of the Declaration, in par-
ticular of the fact that the Greek Government asked for the
insertion of a provision which would have conferred an uncon-
ditional right and made this request upon the ground that it
was necessary in the case of Albania to go beyond the usual
provisions of a minority treaty, and of the fact that the Coun-
cil, instead of inserting the Greek proposal, used a wording on
the same lines as that adopted in other minority treaties.

For these reasons the first question put to the Court should, in
the opinion of the undersigned, be answered in the affirmative.

(Signed) Ceciy J. B. Hurst.
( ,, } M. RoSTWOROWSKI.
( ,, ) DEMETRE NEGULESCO.

32
